DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were subject to a non-final office action filed on November 5, 2020 (the “November 5, 2020 Non-Final Office Action”).  On February 5, 2021, Applicant submitted amendments to claims 1, 9, and 15 (the “February 5, 2021 Amendment”).  Claims 2-8, 10-14, and 16-20 were not amended in the February 5, 2021 Amendment (except for the amendments to independent claims 1, 9, and 15 which they individually depend from respectively).  Claims 1-20, as recited in the February 5, 2021 Amendment, are currently pending, and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pages 10-11, filed February 5, 2021, with respect to rejections of claim 1-20 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1, 9, and 15.  Therefore, the combinations of the references previously cited in the November 5, 2020 Non-Final Office Action are not used to teach the all of newly amended claim limitations in claims 1, 9, and 15.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Bormann et al. (Pub. No. US 2018/0129722); in view of:
- Haldeman (Pub. No. US 2013/0290025);
- Mukherjee et al. (Pub. No. US 2014/0129279);
- Ito (Pub. No. US 2009/0106816);
- Bashyam et al. (Pub. No. US 2008/0050027); and
- Reiner (Pub. No. US 2014/0324469).

	Regarding claims 1, 9, and 15,
		- Bormann teaches:
			- a method for electronic medical record processing in presence of conflicts, comprising (as described in claim 1) (Bormann, paragraph [0002]; In paragraph [0002], Bormann teaches its invention relates to a system and method for providing an information sharing architecture that allows physical separate health care information systems to share and exchange information.):
			- a non-transitory computer-readable medium (CRM) storing instructions that cause a computing system to perform an operation for electronic medical record processing in presence of conflicts, comprising (as described in claim 9) (Bormann, paragraph [0056]; In paragraph [0056], Bormann teaches that all of these memories or data repositories may be referred to as machine-accessible mediums.  For the purpose of this description, a machine-accessible medium includes any mechanism that provides (i.e., stores and/or transmits) information in a form accessible by a machine (e.g., a computer, network device, personal digital assistant, manufacturing tool, any device with a set of one or more processors) (i.e., computing systems).  For example, a machine-accessible medium includes recordable/non-recordable media (e.g., read only memory (ROM); random access memory (RAM); magnetic disk storage media (e.g., a non-transitory computer-readable medium); optical storage media; flash memory devices), as well as electrical, optical, acoustical or other form of propagated signals (e.g., carrier waves, infrared signals, digital signals); etc.):
a computing system that processes electronic medical records in presence of conflicts, comprising a central server; and a central repository associated with the central server, wherein the central server (as described in claim 15) (Bormann, paragraphs [0027], [0039]; In paragraph [0027], Bormann teaches that a system 10 to provide an information sharing architecture that allows physically separate healthcare information systems, called “deployments,” to share and exchange information.  In paragraph [0039], Bormann teaches.  In paragraph [0039], Bormann teaches that [t]he patient record IDs (identification numbers) and the related record IDs may be coordinated across the Community by a dedicated central server (i.e., the system comprises a central server) and an Enterprise Master Patient Index (EMPI)/Enterprise Master File Index (EMFI) agent 40. The EMPI is the agent used to coordinate patient record IDs across the system 10, and the EMFI is the agent used to coordinate master file IDs across the system 10.  In paragraph [0041], Bormann further teaches that the EMPI/EMFI server 40 is likely a separate machine running a scaled-down repository (i.e., the system includes a central repository associate with the central server).):
				- obtaining, from a first local source and during a synchronization operation between the first local source and a central electronic medical record database, a first action to be performed on an electronic medical record stored in the central electronic medical record database (as described in claims 1, 9, and 15) (Bormann, paragraphs [0076] and [0077]; In paragraph [0076], Bormann teaches that [w]hile waiting for the patient record pull to complete, the user at the remote deployment (i.e., a first local source) may be allowed to perform certain actions on the patient record.  For example, the user may be permitted to schedule an appointment or create a new event in the patient's record.  For these actions to be performed, some of the patient data is present on the remote deployment in discrete format in the database (i.e., a central electronic medical record database) and not as display-only.  When a remote deployment sends a synchronous message to the home deployment (i.e., obtaining, from the first local source, a first action to be performed on an electronic medical record), the response can include the additional discrete data elements.  Paragraph [0077] teaches that while the user waits for the synchronization response from the home deployment (i.e., the messages are sent during a i.e., the first local source) and the home deployment (i.e., the central electronic medical record database), some functions on the patient’s record may be unavailable.  Further, paragraph [0077] teaches that all of the applications’ functions can look at the server to see if the full patient record has been synchronized and whether to allow the users [at the remote deployments] to start working on the record (i.e., obtaining actions from a first local source during a synchronization operation).);
				- making a first determination that a first conflict exists in the electronic medical record, and based on the first determination (as described in claims 1, 9, and 15) (Bormann, paragraphs [0227] and [0230]-[0233]; In paragraph [0227], Bormann teaches that [c]onflict detection is done whenever updates are received.  In paragraphs [0230]-[0232], Bormann teaches that the system checks: (i) for duplicate updates (see paragraph [0230]); (ii) if an incoming update was built upon filed data (see paragraph [0231]); and (iii) if filed data was built upon incoming updates (i.e., an out-of-order update) (see paragraph [0231]).  In paragraph [0233], Bormann teaches that if all three checks fail (see paragraphs [0230]-[0232]), then the incoming update conflicts with the filed data and it is moved to a queue for manual processing (i.e., making a first determination that a first conflict exists in the electronic medical record).); and
				- changes made to the electronic medical record based on the first action are capable of being made available to users of local sources other than the first local source having access to the central electronic record database (as described in claims 1, 9, and 15) (Bormann, paragraph [0210]; Paragraph [0210] teaches the system 10 allows separate deployments of software to operate independently, yet patient records by exchanging patient record updates with each other as needed (i.e., changes made to the electronic medical record based on any action from any of the local sources is made available to other local sources with access to the central database).  Further, paragraph [0210] teaches that the system creates the possibility that more than one deployment (i.e., more than one local source) can update the same patient record simultaneously, and the system ensures that i.e., all updates are sent to central database and shared with other local sources).).
		- Bormann does not explicitly teach a method, non-transitory computer-readable medium, and system, comprising:
			- the central electronic record is stored on a cloud server (as described in claims 1, 9, and 15);
			- assessing the severity of the first conflict in view of the first action to be performed (as described in claims 1, 9, and 15);
- wherein the first conflict is deemed severe if the first conflict prevents execution of the first action (as described in claims 1, 9, and 15); and
- wherein the first conflict is deemed non-severe if the first conflict does allow execution of the first action (as described in claims 1, 9, and 15);
- making a second determination that the first conflict is non-severe, and determining that the first conflict is non-sever, performing the first action on the electronic medical record stored in the cloud server without first resolving the first conflict and without any user intervention, wherein (as described in claims 1, 9, and 15);
- information in the electronic medical record is divided into hierarchical groups including a first hierarchical group and a second hierarchical group stored inside of the first hierarchical group (as described in claims 1, 9, and 15); and
- the first conflict is deemed severe if the first conflict is between the first hierarchical group and the second hierarchical group (as described in claims 1, 9, and 15).
		- However, in analogous art of health data systems and methods, Haldeman teaches a system and method, wherein:
			- the central electronic record is stored on a cloud server (as described in claims 1, 9, and 15) (Haldeman, paragraphs [0015] and [0023]; Paragraph [0023] teaches that cloud-i.e., electronic medical records are stored on a cloud server).  Paragraph [0015] teaches that this feature is beneficial for organizing health data.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health data systems and methods at the time of the effective filing date of the claimed invention to modify the method, non-transitory computer-readable medium, and system taught by Bormann to incorporate a step and feature directed to storing electronic medical records on a cloud server, as taught by Haldeman, in order to help organize health data. See Haldeman, paragraph [0015]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for managing conflicts of multiple events, Mukherjee teaches a method and apparatus, comprising:
			- assessing the severity of the first conflict in view of the first action to be performed (as described in claims 1, 9, and 15) (Mukherjee, paragraph [0016]; In paragraph [0016], Mukherjee teaches that analysis of a scheduling conflict is undertaken to evaluate the severity of a conflict (i.e., assessing the severity of the first conflict).  The analysis takes into account the importance of scheduled events and proposed events, the number of proposed events, the availability alternative times for proposed events, preferences of the user, and other relevant information (i.e., the severity assessment is based on various actions).);
- wherein the first conflict is deemed severe if the first conflict prevents execution of the first action (as described in claims 1, 9, and 15) (Mukherjee, paragraph [0016]; Further, in paragraph [0016], Mukherjee teaches that [i]n one or more embodiments of the invention, a conflict may be determined to have a high severity (i.e., the first conflict is deemed severe) if two or more of the conflicting events have a relatively high importance so that a more careful consideration is needed to determine which one is to be given the specified time period and which one is to be removed from the schedule or moved to a different time (i.e., the action of not be able to schedule the events is analogous to “a severe conflict preventing execution of the first action”, described in Applicant’s claimed invention).); and
wherein the first conflict is deemed non-severe if the first conflict does allow execution of the first action (as described in claims 1, 9, and 15) (Mukherjee, paragraph [0016]; Further, in paragraph [0016], Mukherjee teaches that [i]n such embodiments, a conflict may be determined to have a lower severity (i.e., the first conflict is deemed non-severe) if the scheduled event and the proposed events all have a relatively low importance, or if one of the events has a significantly higher importance than the others.  If the events that are to be discarded or moved are all relatively unimportant, removal or rescheduling of events can be performed automatically if the scheduling mechanisms being used are so configured (i.e., the action of scheduling the events is able to be performed automatically is analogous to “a non-severe conflict allows for execution of the first action”, described in Applicant’s claimed invention.); and
- making a second determination that the first conflict is non-severe, and determining that the first conflict is non-sever, performing the first action on the electronic medical record stored in the cloud server without first resolving the first conflict and without any user intervention (as described in claims 1, 9, and 15) (Mukherjee, paragraphs [0015] and [0016]; In paragraph [0016], Mukherjee teaches that [i]f the events that are to be discarded or moved are all relatively unimportant, removal or rescheduling of events can be performed automatically if the scheduling mechanisms being used are so configured (i.e. this disclosure also teaches performing the action if the conflict is non-severe, because it shows that an action of scheduling/rescheduling an event can be performed automatically when the event is deemed to be relatively unimportant.  Further, this disclosure teaches that the action can be performed “without first resolving the first conflict and any user intervention”, because the removal or rescheduling of the events is done automatically by the system.  Under the broadest reasonable interpretation, performing the removal or rescheduling of the events automatically if the events are unimportant (i.e., the conflict is non-severe) does not require resolution of the conflict or user intervention.)  Paragraph [0015] teaches that the system features are beneficial, because they help to reduce the amount of time that is needed to manage conflicting events.).
Bormann, as modified in view of Haldeman, to incorporate the conflict severity analysis steps and features taught by Mukherjee in order to reduce the amount of time that is needed to manage conflicts. See Mukherjee, paragraph [0015]; see also MPEP § 2143 G.
		- Further, in analogous art of information processing systems and methods, Ito teaches a system and method, wherein:
			- information in an electronic record divided into hierarchical groups including a first hierarchical group and a second hierarchical group (similar to the limitation described in claims 1, 9, and 15) (Ito, paragraphs [0052], [0057], and [0100] and FIG. 5; Paragraph [0052] teaches that the contents data 31 is composite contents data in which multiple content data that can be individually Paragraph [0057] teaches that Figure 5 displays a schematic diagram of contents data 300.  For example, content data 301 (content D) represents the entire contents data (i.e., information is divided hierarchical groups) and includes a content data 302 (content E) and a content data 303 (content F) as its structural components. The content data 302 includes content data 303 as its structural component.  Further, paragraph [0057] teaches that with reference to the content data 301, the content data 302 and 303 are its descendant components.  With reference to the content data 302, the content data 301 is its ancestor component (i.e., content data 302 (content E) is an example of a second hierarchal group within the first hierarchical group of content data 301 (content D)).  Further, paragraph [0100] teaches that a verification may be made when there is the occurrence of a conflict when the grant verification result of an upper content data (i.e., the first hierarchical group) does not agree with the verification result of a lower content data (i.e., the second hierarchical group within the first hierarchical group) among the content data included in the individual material verification data (i.e., this shows that information is divided into hierarchical groups where there is a first hierarchical group and a second hierarchical group 
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for processing electronic medical records in the presence of conflicts at the time of the effective filing date of the claimed invention to further modify the method, non-transitory computer-readable medium, and system taught by Bormann, as modified in view of: Haldeman and Mukherjee, to incorporate the feature of dividing the information in the electronic record into hierarchical groups, as taught by Ito, in order to achieve the claimed invention in the patient record synchronization system and method taught by Bormann.  As described in Ito, a system and method of dividing information in the electronic record into hierarchical groups generates structural information indicating structure for solving conflicts (see Ito, paragraph [0013]), and has been made part of the ordinary capabilities of one skilled in the art of patient record synchronization systems and methods based upon the teaching of such improvement in other situations (i.e., including this information in other information processing systems and methods described in Ito).  Therefore, one of ordinary skill in the art of patient record synchronization systems and methods would have been capable of applying this known method of dividing information in an electronic record into hierarchical groups to electronic medical records in the same way to the patient record synchronization system and method taught in Bormann, as modified in view of: Haldeman and Mukherjee, in order to “divide information in the electronic medical record into hierarchical groups” [instead of in other electronic records]; and the results would have been predictable to one of ordinary skill in the art. MPEP § 2143 C.
		- Still further, in analogous art of systems and methods for storing medical information, Bashyam teaches a system and method, wherein:
			- the second hierarchical group is stored inside of the first hierarchical group (as described in claims 1, 9, and 15) (Bashyam, paragraph [0135]; Paragraph [0135] teaches that a variety of machine-implemented techniques may be used for automatically or semi-automatically determining which images among a large plurality of images should be grouped together (101) (i.e., i.e., a second hierarchical group) tend to have similar directory attributes such as being of similar file size (or fragment size) and having similar registry extensions (e.g., .doc, .xls, .bmp, .jpg) at the ends of their filenames.  Secondly, it is observed that similar files tend to be stored under a common, top level folder (i.e., the second hierarchical group is stored inside of the first hierarchical group, wherein the “top level folder” described in Bashyam is interpreted as the equivalent of “the first hierarchical group” described in Applicant’s claimed invention).  Paragraph [0135] teaches that storing the similar data is beneficial for helping people to find classes of related files.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for storing medical information at the time of the effective filing date of the claimed invention to further modify the method, non-transitory computer readable medium, and system taught by Bormann, as modified in view of: Haldeman; Mukherjee; and Ito, to incorporate a step and feature of step and feature for storing similar files within a common, top level folder, as taught by Bashyam, in order to help people find classes of related files more easily. See Bashyam, paragraph [0135]; see also MPEP § 2143 G.
		- Yet still further, in analogous art of patient medical database systems and methods, Reiner teaches a system and method, wherein:
			- the first conflict is deemed severe if the first conflict is between the first hierarchical group and the second hierarchical group (as described in claims 1, 9, and 15) (Reiner, paragraph [0116]; Paragraph [0116] teaches that physicians can request an automated review by the program 110 of all primary source patient data (i.e., information in the electronic medical record that is provided by a first hierarchical group); in which those specific data are matched against other (i.e., secondary) data sources (i.e., information in the electronic medical record that is provided by a second hierarchical group) to identify any potential data discrepancies (i.e., conflicts between data provided by the first hierarchical group and data provided by the second hierarchical group).  Based upon this analysis, the primary care physician may come to the conclusion that the patient is not a reliable (although unintentional) primary data source and as a result, places a warning in the database 113 for the program (i.e., (1) placing a warning in the database to review all patient provided data; (2) providing future alerts to other care providers of the patient as primary data source; and (3) removing all unsubstantiated patient provided primary data from the database, are all interpreted as examples of deeming the conflict severe when there is a discrepancy between data provided by the first hierarchical group and data provided by the second hierarchical group). Further, paragraph [0116] teaches that treating conflicts between patient data from different hierarchical groups is beneficial for better ensuring verification, accuracy, and consistency of information recorded in patient records.).
	Therefore, it would have been obvious to one of ordinary skill in the art of patient medical database systems and methods at the time of the effective filing date of the claimed invention to further modify the method, non-transitory computer readable medium, and system taught by Bormann, as modified in view of: Haldeman; Mukherjee; Ito; and Bashyam, to incorporate the step and feature of treating conflicts between patient data from different hierarchical groups severely, as taught in Reiner, in order to ensure verification, accuracy, and consistency of information recorded in patient records. See Reiner, paragraph [0116]; see also MPEP § 2143 G.

	Regarding claims 2, 10, and 16,
		- The combination of Bormann, as modified in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, teaches the limitations of: claim 1 (which claim 2 depends on); claim 9 (which claim 10 depends on); and claim 15 (which claim 16 depends on), as described above.
		- Bormann further teaches a method, non-transitory computer-readable medium, and system, further comprising:
			- obtaining, from the first local source, a second action, identical to the first action, and to be performed on the electronic medical record stored in the central electronic medical record database (as described in claims 2, 10, and 16) (Bormann, paragraph [0080]; In paragraph [0080], Bormann teaches that [w]hen the same patient data is edited on different deployments (i.e., obtaining a second action, wherein the a second action (i.e., editing data in the patient record and synchronizing the edits in the central server) is identical to the first action), conflict between deployments can occur.); and
- making a third determination that a second conflict, different from the first conflict, exists in the electronic medical record, and based on the third determination (as described in claims 2, 10, and 16) (Bormann, paragraph [0241]; In paragraph [0241], Bormann teaches that [i]f all three of the checks fail, then there is conflict between the incoming data and the data that is filed at the deployment.  This could mean that any of the following are true: that the filed data group does not contain data in the incoming data group, that the filed data group contains data that the incoming data group does not, that the filed data group was not built upon the incoming data group, or that the incoming data group was not built upon the filed data group (i.e., since this disclosure teaches that there are conflict options, the second conflict can be different than the first conflict).);
- performing a conflict resolution, comprising (as described in claims 2, 10, and 16) (Bormann, paragraph [0244]; In paragraph [0244], Bormann teaches that once a conflict is detect, it may be resolved.  Further, in paragraph [0244], Bormann teaches [t]hree independent conflict resolution techniques in order of increasing complexity (i.e., performing conflict resolution).):
- providing a conflict resolution notification to a user of the first local source (as described in claims 2, 10, and 16) (Bormann, paragraph [0252]; In paragraph [0252], Bormann teaches that when the [h]ome deployment’s actions: (1) Detects the conflict and does not file [the conflict].  Next, [the home deployment] logs the conflict detection event on the conflict work queue.  (2) The [home deployment] [p]ublishes a conflict notification message to everyone subscribed to the patient. (a) The message contains the conflicting information in a user-friendly format. (b) The deployments receive this information and store it in the database linked to the patient record as a i.e., providing a conflict resolution notification to a user of the first local source).);
- obtaining a conflict resolution input (as described in claims 2, 10, and 16) (Bormann, paragraph [0252]; In paragraph [0252], Bormann further teaches that (3) [a] user is responsible for going through the conflict work queue and resolving the conflict.  The work queue is part of a tool for conflict resolution.  The tool shows the conflicting messages and allows the user to take certain actions such as merging data, deleting data, and inserting data (i.e., obtaining a conflict resolution input).); and
- performing the second action on the electronic medical record, per the conflict resolution input (as described in claims 2, 10, and 16) (Bormann, paragraph [0252]; In paragraph [0252], Bormann further teaches that (4) [o]nce the user is finished resolving the conflict, the conflict resolution message containing the updated record is sent to all subscribed deployments (i.e., synchronizing the record and sending out the synchronized record to all of the deployments is analogous to “performing the second action after the conflict resolution input”, described in Applicant’s claimed invention).).
		- Bormann does not explicitly teach a method, non-transitory computer-readable medium, and system, comprising:
			- assessing the severity of the second conflict in view of the second action to be performed (as described in claims 2, 10, and 16); and
			- making a fourth determination that the conflict is severe, and based on the fourth determination, performing a conflict resolution (as described in claims 2, 10, and 16).
		- However, in analogous art of systems and methods for managing conflicts of multiple events, Mukherjee teaches a method and apparatus, comprising:
			- assessing the severity of the second conflict in view of the second action to be performed (as described in claims 2, 10, and 16) (Mukherjee, paragraph [0016]; In paragraph [0016], Mukherjee teaches that analysis of a scheduling conflict is undertaken to evaluate the severity of a i.e., assessing the severity of the second conflict).  The analysis takes into account the importance of scheduled events and proposed events, the number of proposed events, the availability alternative times for proposed events, preferences of the user, and other relevant information (i.e., the severity assessment is based on various actions).); and
			- making a fourth determination that the conflict is severe, and based on the fourth determination, performing a conflict resolution (as described in claims 2, 10, and 16) (Mukherjee, paragraphs [0016] and [0034]; In paragraph [0016], Mukherjee teaches that [i]n one or more embodiments of the invention, a conflict may be determined to have a high severity (i.e., the second conflict may be deemed “severe”) if two or more of the conflicting events have a relatively high importance so that a more careful consideration is needed to determine which one is to be given the specified time period and which one is to be removed from the schedule or moved to a different time.  In paragraph [0034], Mukherjee teaches that [a]t step 212, conflict resolution procedures are undertaken based on conflict severity (i.e., performing conflict resolution).  For example, [c]onflicts determined to be severe because, for example, they involve important conflicting events may be addressed by relaying appropriate messages to the user proposing the event and the user for which the event is proposed, so that they may examine and resolve the conflicts.).
	The motivations and rationales to modify the method, non-transitory computer-readable medium, and system taught by Bormann, in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, described in the analysis of the obviousness rejection of claims 1, 9, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 3, 11, and 17,
		- The combination of Bormann, as modified in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, teaches the limitations of: claim 1 (which claim 3 depends on); claim 9 (which claim 11 depends on); and claim 15 (which claim 17 depends on), as described above.
		- Bormann further teaches a method, non-transitory computer-readable medium, and system, further comprising:
			- obtaining, from the first local source, a second action, different from the first action, and to be performed on the electronic medical record stored in the central electronic medical record database (as described in claims 3, 11, and 17) (Bormann, paragraph [0228]; In paragraph [0228], Bormann teaches that (2) the second possibility is that the incoming data (i.e., a second action that is obtained from the first local source) did not build upon the filed data and, vice versa, the filed data did not build upon the incoming data.  In this case, the incoming group has data the filed group doesn't know about and the filed group has data the incoming group doesn't know about (i.e., the section action to update the record is different than the first action).);
- making a third determination that the first conflict exists in the electronic medical record, and based on the third determination (as described in claims 3, 11, and 17) (Bormann, paragraph [0241]; In paragraph [0241], Bormann teaches that [i]f all three checks fail, then there is conflict between the incoming data and the data that is filed at the deployment (i.e., making a determination that the there is a conflict).  This could mean that any of the following are true: that the filed data group (i.e., the electronic medical record) does not contain data in the incoming data group, that the filed data group contains data that the incoming data group does not, that the filed data group was not built upon the incoming data group, or that the incoming data group was not built upon the filed data group (i.e., all examples showing that there is a problem with the electronic medical record).);
- performing a conflict resolution, comprising (as described in claims 3, 11, and 17) (Bormann, paragraph [0244]; In paragraph [0244], Bormann teaches that once a conflict is detect, Bormann teaches [t]hree independent conflict resolution techniques in order of increasing complexity (i.e., performing conflict resolution).):
- providing a conflict resolution notification to a user of the first local source (as described in claims 3, 11, and 17) (Bormann, paragraph [0247]; In paragraph [0247], Bormann teaches that the after the home deployment detects an update from a remote deployment is in conflict in step (1), in step (2) the home deployment logs a conflict detection event.  The information in the event log contains what message was sent, from which deployment, and the data in the incoming message. (3) To resolve the conflict, a user reviews the event log (i.e., providing a conflict resolution notification to a user of the first local source).);
- obtaining a conflict resolution input (as described in claims 3, 11, and 17) (Bormann, paragraph [0247]; In paragraph [0247], Bormann teaches that (3) [t]o resolve the conflict, a user reviews the event log and makes changes to the patient record to resolve the conflict (i.e., obtaining a conflict resolution input).  For example, this may mean adding an allergy to an allergy list or contacting the conflicting deployment to work out the details.  The only special tool used in this situation is the event log viewer to view conflicts.); and
- performing the second action on the electronic medical record, per the conflict resolution input (as described in claims 3, 11, and 17) (Bormann, paragraph [0247]; In paragraph [0247], Bormann teaches that (4) [o]nce the user has entered the data to resolve the conflict, the data is sent out as another update.).
		- Bormann does not explicitly teach a method, non-transitory computer-readable medium, and system, comprising:
			- assessing the severity of the first conflict in view of the second action to be performed (as described in claims 3, 11, and 17); and
			- making a fourth determination that the first conflict in view of the second action is sever, and based on the fourth determination, performing a conflict resolution  (as described in claims 3, 11, and 17).
Mukherjee teaches a method and apparatus, comprising:
			- assessing the severity of the first conflict in view of the second action to be performed (as described in claims 3, 11, and 17) (Mukherjee, paragraph [0016]; In paragraph [0016], Mukherjee teaches that analysis of a scheduling conflict is undertaken to evaluate the severity of a conflict (i.e., assessing the severity of the second conflict).  The analysis takes into account the importance of scheduled events and proposed events, the number of proposed events, the availability alternative times for proposed events, preferences of the user, and other relevant information (i.e., the severity assessment is based on various actions).); and
			- making a fourth determination that the first conflict in view of the second action is sever, and based on the fourth determination, performing a conflict resolution (as described in claims 3, 11, and 17) (Mukherjee, paragraphs [0016] and [0034]; In paragraph [0016], Mukherjee teaches that [i]n one or more embodiments of the invention, a conflict may be determined to have a high severity (i.e., the first conflict may be deemed “severe”) if two or more of the conflicting events have a relatively high importance so that a more careful consideration is needed to determine which one is to be given the specified time period and which one is to be removed from the schedule or moved to a different time.  In paragraph [0034], Mukherjee teaches that [a]t step 212, conflict resolution procedures are undertaken based on conflict severity (i.e., performing conflict resolution).  For example, [c]onflicts determined to be severe because, for example, they involve important conflicting events may be addressed by relaying appropriate messages to the user proposing the event and the user for which the event is proposed, so that they may examine and resolve the conflicts.).
	The motivations and rationales to modify the method, non-transitory computer-readable medium, and system taught by Bormann, in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, described in the analysis of the obviousness rejection of claims 1, 9, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 4, 12, and 18,
		- The combination of Bormann, as modified in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, teaches the limitations of: claim 3 (which claim 4 depends on); claim 11 (which claim 12 depends on); and claim 17 (which claim 18 depends on), as described above.
		- Bormann further teaches a method, non-transitory computer-readable medium, and system, wherein:
			- performing the second action per the conflict resolution input comprises one selected from a group consisting of modifying the second action to eliminate the conflict and modifying the electronic medical record to eliminate the conflict (as described in claims 4, 12, and 18) (Bormann, paragraph [0247]; In paragraph [0247], Bormann teaches that (3) [t]o resolve the conflict, a user reviews the event log and makes changes to the patient record to resolve the conflict (i.e., modifying the electronic medical record to eliminate the conflict).  For example, this may mean adding an allergy to an allergy list (i.e., modifying the electronic medical record to eliminate the conflict) or contacting the conflicting deployment to work out the details.).
	The motivations and rationales to modify the method, non-transitory computer-readable medium, and system taught by Bormann, in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, described in the analysis of the obviousness rejection of claims 1, 9, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 5,
		- The combination of Bormann, as modified in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- Bormann further teaches, a method, further comprising:
			- obtaining, from the first local source, a second action to be performed on the electronic medical record stored in the central electronic medical record database (Bormann, paragraph [0211]; In paragraph [0211], Bormann teaches that [d]uring patient record synchronization, i.e., actions obtained from the local source) is older than the existing information.  This comparison prevents older information from overwriting newer information. If the incoming data is built upon the existing data, the data is considered to have sequential continuity and is filed.); and
- making a third determination that no conflict exists in the electronic medical record, and based on the third determination, performing the second action on the electronic medical record (Bormann, paragraph [0211]; In paragraph [0211], Bormann teaches that [i]f the incoming data is built upon the existing data, the data is considered to have sequential continuity (i.e., there is no conflict between the incoming data (i.e., the second action) and the existing data (i.e., the data in the electronic medical record) and is filed (i.e., performing the second action by synchronizing the incoming updates).).
	The motivations and rationales to modify the method, non-transitory computer-readable medium, and system taught by Bormann, in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 6, 13, and 19,
		- The combination of Bormann, as modified in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, teaches the limitations of: claim 1 (which claim 6 depends on); claim 9 (which claim 13 depends on); and claim 15 (which claim 19 depends on), as described above.
		- Bormann further teaches a method, non-transitory computer-readable medium, and system, wherein:
			- the first action is one selected from a group consisting of adding, editing, and deleting data in a data field of the electronic medical record (as described in claims 6, 13, and 19) (Bormann, paragraph [0080]; In paragraph [0080], Bormann teaches that [w]hen the same patient data is edited on different deployments (i.e., the actions sent from the local source includes editing data in the electronic medical record), conflict between deployments can occur.).
The motivations and rationales to modify the method, non-transitory computer-readable medium, and system taught by Bormann, in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, described in the analysis of the obviousness rejection of claims 1, 9, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 7, 14, and 20,
		- The combination of Bormann, as modified in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, teaches the limitations of: claim 1 (which claim 7 depends on); claim 9 (which claim 14 depends on); and claim 15 (which claim 20 depends on), as described above.
		- Bormann further teaches a method, non-transitory computer-readable medium, and system, wherein:
			- the first conflict is a result of obtaining mismatching electronic medical record data obtained from a second and third local source (as described in claims 7, 14, and 20) (Bormann, paragraph [0228]; In paragraph [0228], Bormann teaches that (2) [t]he second possibility is that the incoming data did not build upon the filed data and, vice versa, the filed data did not build upon the incoming data.  In this case, the incoming group has data the filed group doesn't know about and the filed group has data the incoming group doesn't know about (i.e., the conflict includes data that is mismatched).
The motivations and rationales to modify the method, non-transitory computer-readable medium, and system taught by Bormann, in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, described in the analysis of the obviousness rejection of claims 1, 9, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 8,
		- The combination of Bormann, as modified in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, teaches the limitations of: claim 1 (which claim 8 depends on), as described above.
		- Bormann further teaches, a method, wherein:
			- the first conflict is a result of an incompatibility of the first action with a second action to performed on the electronic medical record and obtained from a second local source (Bormann, paragraph [0298]; In paragraph [0298], Bormann teaches that [i]f the database schema changes, e.g. if a special case requires the removal of a data element, a data inversion is provided.  This data inversion is able to change the data back to using the old data element as needed, such as when newer version information is sent to an older version.  If such an inversion is not possible (i.e., the actions are incompatible), then the data element is preserved for backwards compatibility.).
The motivations and rationales to modify the method, non-transitory computer-readable medium, and system taught by Bormann, in view of: Haldeman; Mukherjee; Ito; and Bashyam; and Reiner, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686